I57f-/V
                               ELECTRONIC RECORD




COA #14-13-00263-CR                                       OFFENSE: Capital Murder


STYLE: Christopher Lamont Penn vThe State of Texas         COUNTY: Harris

                                                                              th r>:.
COA DISPOSITION: Affirmed                                   TRIAL COURT: 1851" District Court


DATE: September 16, 2014    Publish: No                     TCCASE#:1345118




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Christopher Lamont Penn vThe State of Texas

CCA#


        PRO SF.                    Petition     CCA Disposition:      1574-W
FOR DISCRETIONARY REVIEW IN 0 CAIS:              DATE:

                                                JUDGE:.

DATE:     n^il^/^Oir                            SIGNED:                         PC:

JUDGE:       [JA [JaA+4^                         PUBLISH:                       DNP:




                                                                                        MOTION FOR


                                                         FOR REHEAI^INGINCCAIS:


                                                     JUDGE:


                                                                               ELECTRONIC RECORD